DETAILED ACTION
The following is responsive to Applicant’s Response filed April 14, 2021 and telephonic communications with Applicant’s Representative conducted on April 23, 2021.  With respect to Applicant’s Response, claims 1, 4, 13, and 18 are amended; claim 8 is canceled; and claim 21 is newly added.  With respect to the telephonic communications with Applicant’s Representative, Applicant’s Representative approved, by way of the following Examiner’s Amendment, amendments to claims 1, 4, 13, and 18.  Accordingly, claims 1–7, 9, 10, and 12–21 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
James Janniello on April 23, 2021.

In the Claims:  

1. (Currently Amended) A method for a provider to make a cognitive bidding decision comprising: 
using a processor and associated memory to 
obtain information, including unstructured data and structured data, relating to a plurality of deals with a plurality of procuring organizations; 
train a first machine learning prediction model based upon the structured data; 
train a second machine learning prediction model based upon the unstructured data; 
train a combined machine learning model, the combined machine learning model configured to provide a final output based upon at least one of an aggregation of an output of each of the first and second machine learning prediction models and a building of a model based upon the output of each of the first and second machine learning prediction models; 
determine a respective predicted business growth of each procuring organization based upon the information; 

determine a respective probability of winning each bid for each deal from each procuring organization; 
determine a respective predicted revenue based upon winning each bid; and 
determine whether to submit each bid based upon the respective predicted business growth of each procuring organization, the respective predicted growth of provider services for each procuring organization, the respective probability of winning each bid for each deal from each procuring organization, and the respective predicted revenue; 
wherein one of the respective predicted business growth and the respective predicted growth of provider services is determined based upon the first 
wherein each respective predicted business growth is one of multiple levels of growth and wherein the first machine learning prediction model generates a prediction percentage for each of the multiple levels of growth.

(Currently Amended) The method of Claim 1 wherein using the processor and associated memory to determine the respective predicted revenue is based upon the respective predicted business growth of each procuring organization, the respective predicted growth of provider services for each procuring organization, the respective 

13. (Currently Amended) A system for a provider to make a cognitive bidding decision comprising: 
a processor and associated memory configured to 
obtain information, including unstructured data, relating to a plurality of deals with a plurality of procuring organizations; 
train a first machine learning prediction model based upon the structured data; 
train a second machine learning prediction model based upon the unstructured data; 
train a combined machine learning model, the combined machine learning model configured to provide a final output based upon at least one of an aggregation of an output of each of the first and second machine learning prediction models and a building of a model based upon the output of each of the first and second machine learning prediction models; 
determine a respective predicted business growth of each procuring organization based upon the information; 
determine a respective predicted growth of provider services for each procuring organization based upon the information; 
determine a respective probability of winning each bid for each deal from each procuring organization; 
determine a respective predicted revenue based upon winning each bid; and 

wherein one of the respective predicted business growth and the respective predicted growth of provider services is determined based upon the first 
wherein each respective predicted business growth is one of multiple levels of growth and wherein the first machine learning prediction model generates a prediction percentage for each of the multiple levels of growth.

18. (Currently Amended) A non-transitory computer readable medium for a provider to make a cognitive bidding decision, the computer readable medium comprising computer executable instructions which when executed by a processor cause the processor to perform operations comprising: 
obtaining information, including unstructured data, relating to a plurality of deals with a plurality of procuring organizations; 
training a first machine learning prediction model based upon the structured data 
training a second machine learning prediction model based upon the unstructured data; 
machine learning prediction models and a building of a model based upon the output of each of the first and second machine learning prediction models; 
determining a respective predicted business growth of each procuring organization based upon the information; 
determining a respective predicted growth of provider services for each procuring organization based upon the information; 
determining a respective probability of winning each bid for each deal from each procuring organization; 
determining a respective predicted revenue based upon winning each bid; and 
determining whether to submit each bid based upon the respective predicted business growth of each procuring organization, the respective predicted growth of provider services for each procuring organization, the respective probability of winning each bid for each deal from each procuring organization, and the respective predicted revenue; 
wherein one of the respective predicted business growth and the respective predicted growth of provider services is determined based upon the first 
machine learning prediction model generates a prediction percentage for each of the multiple levels of growth.

REASONS FOR ALLOWANCE
Claims 1–7, 9, 10, and 12–21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments to claims 1, 13, and 18, as submitted in Applicant’s Response, are sufficient to overcome the previous objection to claims 1, 13, and 18 for informalities.  Accordingly, the previous objection to claims 1, 13, and 18 is withdrawn.
Applicant’s amendments to claims 1, 13, and 18, as submitted in Applicant’s Response, are sufficient to overcome the previous rejection of claims 1–10 and 12–20 under 35 U.S.C. 101 as being directed to non-statutory subject matter.  More particularly, the elements reciting functionality to “train a first machine learning prediction model …”; “train a second machine learning prediction model …”; and “train a combined machine learning model …” are additional elements that amount to an improvement to the technology and/or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment and, as a result, integrate the abstract idea into a practical application under Step 2A Prong Two.  As a result, the previous rejection of claims 1–10 and 12–20 under 35 U.S.C. 101 is withdrawn.
Applicant’s amendments to claim 18, as submitted in Applicant’s Response, are further sufficient to overcome the previous rejection of claims 18–20 under 35 U.S.C. 101 as being directed to a non-statutory signal.  As a result, the previous rejection of claims 18–20 under 35 U.S.C. 101 is withdrawn.
As substantially noted on page 4 of the Final Office Action mailed January 14, 2021, when considered in view of the claims as a whole, the prior art of record, either alone or in any combination, does not disclose “training a first machine learning prediction model based upon the structured data”; “training a second machine learning prediction model based upon the unstructured data”; and “training a combined machine learning model, the combined machine learning model configured to provide a final output based upon at least one of an aggregation of an output of each of the first and second machine learning prediction models and a building of a model based upon the output of each of the first and second machine learning prediction models,” as substantially recited in independent claims 1, 13, and 18.
As a result, the previous rejection of claims under 35 U.S.C. 103 is withdrawn, and claims 1–7, 9, 10, and 12–21 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623